


110 HR 5622 IH: To direct the Secretary of Veterans Affairs to carry out

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5622
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program to establish standards of access to care for veterans seeking
		  health care from certain Department of Veterans Affairs medical facilities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Timely Access to Health Care Act.
		2.Department of Veterans
			 Affairs pilot program on access to medical care
			(a)Pilot
			 ProgramDuring the five-year period beginning on the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall conduct a pilot
			 program under which the Secretary shall ensure that for each veteran seeking
			 primary care from a covered medical facility, the standard for access to care,
			 determined from the date on which the veteran contacts the Department seeking
			 an appointment until the date on which a visit with a primary-care provider is
			 completed, is 30 days.
			(b)Covered
			 facilityFor purposes of the pilot program under this section, a
			 covered medical facility is a medical facility of the Department of Veterans
			 Affairs in Veterans Integrated Service Network 8.
			(c)Review of
			 performanceThe Secretary shall periodically review the
			 performance of covered medical facilities compared to the standard established
			 under subsection (a). The Secretary shall submit to the Committees on Veterans’
			 Affairs of the Senate and House of Representatives an annual report providing
			 an assessment of the Department’s performance in meeting that standard.
			(d)Provision of care at non-Department
			 facilities
				(1)Provision of
			 careEffective on the first day of the first fiscal year
			 beginning after the date of the enactment of this section, in a case in which
			 the Secretary is unable to meet the standard for access to care under
			 subsection (a) with respect to a veteran enrolled in the patient enrollment
			 system of the Department of Veterans Affairs under section 1705, of title 38,
			 United States Code, the Secretary shall use the authority of section 1703(a) of
			 that title to furnish health care and services for that veteran in a
			 non-Department facility. In any such case—
					(A)payments by the Secretary may not
			 exceed the reimbursement rate for similar outpatient services paid by the
			 Secretary of Health and Human Services under part B of the medicare program (as
			 defined in section 1781(d)(4)(A) of that title); and
					(B)the non-Department facility may not
			 bill the veteran for any difference between the facility’s billed charges and
			 the amount paid by the Secretary under paragraph (1).
					(2)Veteran choice to receive care at
			 Department facilityA veteran for whom the Secretary furnishes
			 health care or services at a non-Department facility under paragraph (1) may,
			 after 30 days of receiving such care or services at the non-Department
			 facility, choose to receive such care or services from a Department facility,
			 if available. If a veteran so chooses, the veteran shall submit to the
			 Secretary notice in writing of that choice.
				(e)Continuity of
			 careFor the purpose of providing for continuity of care, the
			 Secretary shall develop a form to be used by veterans to authorize the
			 Secretary to obtain any records created in connection with the veteran’s
			 receipt of care from a non-Department facility.
			(f)Quarterly reports
				(1)RequirementNot later
			 than 60 days after the end of a calendar-year quarter, the Secretary of
			 Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the
			 Senate and House of Representatives a report for that calendar-year quarter on
			 the experience of the Department during the quarter covered by the report with
			 respect to waiting times for veterans seeking appointments at a covered
			 facility.
				(2)ContentsEach report
			 under subparagraph (A) shall include—
					(A)the total number of veterans
			 waiting by the following categories:
						(i)Those waiting under 30 days for scheduled
			 appointments.
						(ii)Those waiting over 30 days but less than
			 60 days.
						(iii)Those waiting over 60 days but less
			 than 4 months.
						(iv)Those waiting over 4 months but who
			 cannot be scheduled within 6 months.
						(v)Any remaining veterans who cannot be
			 scheduled, with the reasons therefor.
						(B)For each category set forth in
			 subparagraph (A), distinctions between—
						(i)waiting times for primary care and
			 specialty care; and
						(ii)waiting times for veterans who are newly
			 enrolled versus those who were enrolled before October 1, 2001.
						(C)The number of veterans who have
			 enrolled in the Department of Veterans Affairs health care system but have not
			 since such enrollment sought care at a Department medical facility.
					(g)TerminationThe
			 authority to conduct a pilot program under this section shall terminate on the
			 date that is five years after the date of the enactment of this Act.
			
